DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrey et al. (US 2014/0041362 A1) in view of Onuma et al. (.US 2020/0031333 A1)
Regarding claim 1, Ulrey discloses a controller (12) configured to control a hybrid vehicle (paragraph [0018]), wherein the hybrid vehicle includes a spark-ignition (92) internal combustion engine having a three-way catalyst device (70) provided in an exhaust passage, and a motor  (paragraph [0018]) capable of transmitting power to the internal combustion engine (10), and the controller comprises a catalyst temperature increase control unit (integrated in the controller, step 314) configured to execute: a catalyst temperature increase control of increasing a temperature of the three-way catalyst device (70); and a fuel introduction process (method of particulate filter regeneration; paragraph [0048])  of introducing unburned air-fuel mixture into the exhaust passage by performing fuel injection in the internal combustion engine during the execution of the motoring control.
Ulrey is silent as to a motoring control of rotating a crankshaft of the internal combustion engine with the power of the motor in a state in which combustion of the internal combustion engine is stopped
Onuma discloses a motoring control for rotating a crankshaft (17) of the internal combustion engine (1) with the power of the motor (GM) in a state in which combustion of the internal combustion engine is stopped; see paragraph [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ulrey by rotating the crankshaft with a motor during deceleration of the vehicle as disclosed by Onuma to provide more oxygen to the exhaust pipe due to the pumping of the piston.

Regarding claim 6, Ulrey discloses a method for controlling a hybrid vehicle ([0018]), wherein the hybrid vehicle includes a spark-ignition (92) internal combustion engine having a three-way catalyst device (70) provided in an exhaust passage, and a motor (paragraph [0018]) capable of transmitting power to the internal combustion engine, the method comprises executing a catalyst temperature increase control of increasing a temperature of the three-way catalyst device (70), and; executing a fuel introduction process ([0048]) of introducing unburned air-fuel mixture into the exhaust passage by performing fuel injection in the internal combustion engine during the execution of  deceleration.
Ulrey is silent as to a motoring control of rotating a crankshaft of the internal combustion engine with the power of the motor in a state in which combustion of the internal combustion engine is stopped
Onuma discloses a motoring control for rotating a crankshaft (17) of the internal combustion engine (1) with the power of the motor (GM) in a state in which combustion of the internal combustion engine is stopped; see paragraph [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ulrey by rotating the crankshaft 
Regarding claim 7, Ulrey discloses a controller (12) configured to control a hybrid vehicle, wherein the hybrid vehicle includes a spark-ignition (92) internal combustion engine having a three-way catalyst device (70) provided in an exhaust passage, and a motor  (paragraph [0018]) capable of transmitting power to the internal combustion engine, and the controller (12) comprises processing circuitry configured to execute: a catalyst temperature increase control of increasing a temperature of the three-way catalyst device (70); and a fuel introduction process  (66) of introducing unburned air-fuel mixture into the exhaust passage by performing fuel injection in the internal combustion engine during the execution of the motoring control.
Ulrey is silent as to a motoring control capable of rotating a crankshaft of the internal combustion engine with the power of the motor in a state in which combustion of the internal combustion engine is stopped.
Onuma discloses a motoring control for rotating a crankshaft (17) of the internal combustion engine (1) with the power of the motor (GM) in a state in which combustion of the internal combustion engine is stopped; see paragraph [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ulrey by rotating the crankshaft with a motor during deceleration of the vehicle as disclosed by Onuma to provide more oxygen to the exhaust pipe due to the pumping of the piston.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose methods of regenerating particulate filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747